Exhibit A
Case 3:16-cr-00440-WHA Document 33 Filed 05/10/18 Page 1 of 1

aa

Rory
—

Date: 04/03/2018 04:04 PM
Subject: 3:16-cr-00440-WHA-1 - USA v. Yevgeniy Aleksandrovich Nikulin

 

Hello Stephen,

We are requesting that Mr. Nikulin remain fully restrained during his court proceedings. We request this
for the following reasons:

He pulled out the fire sprinkler system in his cell on the 20° floor.

Video shows him messing with the air vent for several minutes in his holding cell on the 415° floor.

He is trashing his cell by throwing wadded wet paper at the ceiling to make it stick to the ceiling.

He attempted to assault one of our deputies at the hospital on Friday when we were getting him
medically cleared. He kept trying to walk away at the hospital and shoved the deputy when confronted.
Deputies in his housing unit are claiming that he is unresponsive to any attempts to communicate with
him.

Please let us know if this request is approved.
Thank you,
Tyson Polski

Deputy U.S. Marshal
N/CA- San Francisco
